Citation Nr: 1330907	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  07-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from October 2002 to August 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the Veteran's claim for eligibility for non-service-connected pension.  The Board remanded the case in December 2010 for further development and adjudication.

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of eligibility for non-service-connected pension benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Here, the Veteran contends that he is unemployable as a result of both his service-connected and non-service-connected disabilities.  He believes that his unemployability will continue throughout his life.  Thus, he contends that eligibility for non-service-connected pension benefits should be established.

Pursuant to 38 U.S.C.A. § 1521(a), non-service-connected pension is a benefit payable to a Veteran of a period of war who is permanently and totally disabled from disability not the result of the Veteran's willful misconduct.  Opinions are needed as to the impact of the disabilities that are not due to misconduct on his ability to maintain gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994); Roberts v. Derwinski, 2 Vet. App. 387 (1992).

After obtaining all relevant evidence in a pension case, VA must evaluate each of the Veteran's disabilities in accordance with the schedule for rating disabilities.  Roberts, supra.  The Veteran's entitlement must be considered under the average person test of 38 U.S.C.A. § 1502 and 38 C.F.R. § 4.15, unemployability as the result of a lifetime disability under 38 C.F.R. § 4.17, permanence of the percentage requirements of 38 C.F.R. § 4.16, and the provisions of 38 C.F.R. § 3.321 pertaining to unemployability where the percentage requirements are not met.  Brown v. Derwinski, 2 Vet. App. 444 (1992).

In this case, the Board acknowledges that, in a November 2006 rating decision, the RO evaluated the disabilities claimed by the Veteran, to include PTSD, headaches, a low back disability, a right ankle disability, and fatigue.  However, the Board notes that the Veteran is in receipt of a 50 percent disability rating for his service-connected PTSD and a 10 percent disability rating for his service-connected tension headaches as secondary to his service-connected PTSD.  The Board further notes that, during the appellate period, the Veteran has sought treatment for not only the above-identified disabilities but has also complained of skin problems.  Moreover, a VAMC "computerized problem list" identifies the Veteran as having both dermatitis and obesity, problems the agency of original jurisdiction (AOJ) has not evaluated in addressing the Veteran's claim of eligibility for non-service-connected pension.  

The Board recognizes that the AOJ obtained a series of VA examinations for the Veteran in connection with his claim for entitlement to non-service-connected pension benefits and pursuant to the Board's December 2010 remand.  In those examinations, conducted in August and September 2012, the VA examiners noted that the Veteran's low back disorder, ankle disorder, and PTSD do not, individually, prevent the Veteran from working.  The VA examiner further opined that the Veteran's tension headaches and GERD do not combine to preclude employment.  However, despite the Board's explicit instructions, no consideration was given to the Veteran's skin disorder or obesity, both of which are of record and referenced in the December 2010 remand.  In addition, no VA examiner considered the impact the Veteran's disabilities-when considered together-have on his ability to obtain and maintain gainful employment.  The failure to obtain such an opinion was the basis for the Board's December 2010 remand.  Accordingly, remand is again required.

Once VA undertakes to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In this case, although the August and September 2012 VA examiners conducted evaluation of the Veteran's ability to work as impacted by his disabilities separately, the Board notes that no VA examiner has made a determination as to whether the Veteran's service-connected and non-service-connected disabilities, when considered together, combine to render him unable to obtain or maintain gainful employment.  That is, no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his disabilities and his educational and occupational history and experience.  Further, no evaluation has been conducted concerning the Veteran's diagnosed skin disorder and obesity.  Because no VA examiner has provided a medical opinion concerning the Veteran's employability as impacted by all of his disabilities considered together, a remand is required.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

Thus, the Veteran must be scheduled for a single VA examination, and the examiner instructed to conduct both physical and psychiatric examination of the Veteran with review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected and non-service-connected disabilities, when considered together, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for examination to assess the severity and permanency of all his disabilities and must notify him that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner must take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner must consider the current severity of all of the Veteran's disabilities, service-connected and non-service-connected.  The examiner must provide findings that take into account all functional impairments due to each disability complained of by the Veteran or found on examination.  Findings should be specific enough to apply the pertinent rating criteria of 38 C.F.R. Part 4.  

Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.  The examiner must be asked to specifically opine as to whether the Veteran's disabilities not due to misconduct, service-connected and non-service connected ones alike, when considered together, combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  If the Veteran is found unemployable, the examiner must comment on whether it is reasonably certain that such level of disability will continue throughout the Veteran's life.  

A complete rationale must be given for all opinions and conclusions expressed.  All indicated tests must be conducted, and those reports must be incorporated into the examination and associated with the claims file.  

2.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ must consider the issue on appeal in light of all information or evidence received.  If eligibility for a permanent and total rating for pension purposes is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

